668 N.W.2d 905 (2003)
DETROIT NEWS, INC., Plaintiff-Appellee,
v.
POLICEMEN AND FIREMEN RETIREMENT SYSTEM OF THE CITY OF DETROIT, and Board of Trustees for Policemen and Firemen Retirement System of the City of Detroit, Defendants-Appellants.
Docket No. 122299, COA No. 231260.
Supreme Court of Michigan.
September 29, 2003.
On order of the Court, the motion for reconsideration of this Court's order of June 19, 2003 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant reconsideration and, upon reconsideration, would grant leave to appeal.
*906 MARKMAN, J., would grant reconsideration and, upon reconsideration, would grant leave to appeal for the reasons stated in his dissenting statement.